373 F.3d 895
David F. LEACH, Appellant,v.MEDIACOM, Appellee,United States of America, Movant Below.
No. 03-1447.
United States Court of Appeals, Eighth Circuit.
Submitted: December 10, 2003.
Filed: June 28, 2004.
Rehearing and Rehearing En Banc Denied August 9, 2004.*

David F. Leach, Des Moines, IA, pro se.
Michael A. Giudicessi and William J. Hunnicutt, argued, Des Moines, IA, for appellee.
Before RILEY, HANSEN, and SMITH, Circuit Judges.
PER CURIAM.


1
David F. Leach appeals the district court's1 dismissal of his complaint, purportedly brought under the Cable Communications Policy Act. See 47 U.S.C. § 521 et seq. Having carefully reviewed the record, we agree with the district court that there is no implied private right of action under 47 U.S.C. § 531(e), as Congress expressly gave the franchiser enforcement authority. See Alexander v. Sandoval, 532 U.S. 275, 290, 121 S.Ct. 1511, 149 L.Ed.2d 517 (2001) ("The express provision of one method of enforcing a substantive rule suggests that Congress intended to preclude others.") Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.



Notes:


*
 Judge Melloy and Judge Colloton did not participate in the consideration or decision of this case


1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa